    Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 1 of 12 PageID #:201




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    JAVIER DE LA ROSA, individually and           )
    on behalf of similarly situated               )          No. 19-cv-01638
    individuals,                                  )
                                                  )
            Plaintiff,                            )          Hon. Elaine E. Bucklo
                                                  )
                             v.                   )
                                                  )
    CHOICE HOTELS INTERNATIONAL,                  )
    INC., a Delaware corporation, and L-O         )
    CHICAGO OPERATING, LLC, a                     )
    Delaware limited liability corporation.       )
                                                  )
            Defendants.                           )

       FIRST AMENDED CLASS ACTION COMPLAINT WITH JURY DEMAND

       Plaintiff Javier De La Rosa (“Plaintiff”), individually and on behalf of other similarly

situated individuals, brings his First Amended Class Action Complaint against Defendant Choice

Hotels International, Inc. (“Choice”) and Defendant L-O Chicago Operating, LLC (“L-O

Chicago”) (collectively, “Defendants”), for their violations of the Illinois Biometric Information

Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), and to obtain redress for persons injured by their

conduct. Plaintiff alleges the following based on personal knowledge as to his own experiences,

and as to all other matters, upon information and belief, including an investigation conducted by

his attorneys.

                                        INTRODUCTION

       1.        BIPA defines a “biometric identifier” as any personal feature that is unique to an

individual, including handprints, fingerprints and palm scans. “Biometric information” is any

information based on a biometric identifier, regardless of how it is converted or stored. 740 ILCS

§ 14/10. Collectively, biometric identifiers and biometric information are known as “biometrics.”
    Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 2 of 12 PageID #:202




       2.      This case concerns the misuse of individuals’ biometrics by Defendants, operators

of a national hotel chain. Using biometrically-enabled technology, Defendants are capturing,

collecting, disseminating, or otherwise using the biometrics of Plaintiff and other Class members,

without their informed written consent as required by law, in order to track their time when they

“clock-in” and “clock-out” of their work shifts.

       3.      BIPA provides, inter alia, that private entities, such as Defendants, may not obtain

and/or possess an individual’s biometrics unless they first:

               (1)   inform the person whose biometrics are to be collected in writing that

                     biometric identifiers or biometric information will be collected or stored;

               (2)   inform the person whose biometrics are to be collected in writing of the

                     specific purpose and the length of term for which such biometric identifiers

                     or biometric information is being collected, stored and used;

               (3)   receive a written release from the person whose biometrics are to be collected,

                     allowing the capture and collection of their biometric identifiers or biometric

                     information; and

               (4)   publish publicly available retention guidelines for permanently destroying

                     biometric identifiers and biometric information. 740 ILCS 14/15(a).

       4.      Compliance with BIPA is straightforward and may be accomplished through a

single, signed sheet of paper. BIPA’s requirements bestow a right to privacy in biometrics and a

right to make an informed decision when electing whether to provide or withhold biometrics.

       5.      Defendants’ biometric timekeeping system works by extracting biometric

information from individuals, such as handprints or portions thereof, and subsequently using the

same for authentication and timekeeping purposes. The system includes the dissemination of



                                                   2
    Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 3 of 12 PageID #:203




biometrics to third parties, such as data storage vendors and payroll services. The biometrics are

stored and repeatedly used each time a worker “clocks in” or “out” on the job.

       6.      The Illinois Legislature has found that “biometrics are unlike other unique

identifiers that are used to access finances or other sensitive information. For example, even

sensitive information like Social Security numbers can be changed. Biometrics, however, are

biologically unique to each individual and, once compromised, such individual has no recourse, is

at a heightened risk for identity theft, and is likely to withdraw from biometric facilitated

transactions.” 740 ILCS 14/5. The risk is compounded when a person’s biometrics are also

associated with their other personally identifiable information.

       7.      The deprivation of the statutory rights conferred by BIPA constitutes the actual

injuries the Illinois Legislature sought to prevent.

       8.      Plaintiff brings this action for statutory damages and other remedies as a result of

Defendants’ respective and collective conduct in violating his state biometric privacy rights.

       9.      On behalf of himself and the proposed Class defined below, Plaintiff seeks an

injunction requiring Defendants to comply with BIPA, as well as an award of statutory damages

to the Class members, together with costs and reasonable attorneys’ fees.

                                             PARTIES

       10.     Defendant Choice Hotels International, Inc. is a Delaware corporation registered

with and authorized by the Illinois Secretary of State to transact business in Illinois. Defendant

Choice transacts business throughout Illinois and in this District.

       11.     Defendant L-O Chicago Operating, LLC, is a subsidiary of Choice Hotels

International, Inc., that is registered with and authorized by the Illinois Secretary of State to




                                                  3
    Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 4 of 12 PageID #:204




transact business in Illinois. Defendant L-O Chicago transacts business throughout Illinois and in

this District.

        12.      At all relevant times, Plaintiff Javier De La Rosa has been a resident and citizen of

the State of Illinois and worked for Defendants in this District.

                                  JURISDICTION AND VENUE

        13.      This Court has subject matter jurisdiction over this matter pursuant to the Class

Action Fairness Act, 28 U.S.C. § 1332(d) et seq., because this case is a class action in which the

matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs; there

are greater than 100 putative class members; at least one putative class member is a citizen of a

state other than Defendants; and none of the exceptions under subsection 1332(d) apply.

        14.      This Court may assert personal jurisdiction over Defendants because they conduct

substantial business within this District.

        15.      Venue is proper in this District because Plaintiff resides in this District and a

substantial part of the events giving rise to Plaintiff’s claims occurred in this District.

                               FACTS SPECIFIC TO PLAINTIFF

        16.      Defendants operate a national chain of hotels that rely on updated and new

technologies, including biometrically-enabled technology, to track their employees while at work.

        17.      During the relevant time, Plaintiff worked at one of Defendants’ Hotels located in

Chicago, Illinois.

        18.      At the time Plaintiff’s biometrics were first handled by Defendants, Plaintiff

worked at Defendants’ Mile North Hotel in Chicago, Illinois.




                                                   4
    Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 5 of 12 PageID #:205




       19.     During Plaintiff’s tenure with Defendants, the Mile North Hotel was subsequently

rebranded as a Cambria Hotel. On information and belief, Defendants continued to maintain a

significant ownership stake and appurtenant control following the rebranding.

       20.     Defendants implemented biometric scanning and time-tracking devices and

technology at their hotels, including the Mile North Hotel, to monitor and track their employees’,

including Plaintiff’s, time.

       21.     Plaintiff was required to scan his fingerprint into Defendants’ biometric

timekeeping device in order to “clock-in” and “clock-out” of each respective shift. Plaintiff could

only verify his attendance and timeliness using this biometric device.

       22.     Plaintiff relied on Defendants, his employers, to not only provide a lawful and

legally compliant system, but to also disclose all material information regarding the technology

and system, including all relevant retention, destruction, and dissemination policies.

       23.     Defendants’ biometric timekeeping regime allow for and resulted in the

dissemination of Plaintiff and other Class members’ biometrics to third parties, including vendors

for timekeeping, data storage, and payroll purposes.

       24.     Prior to taking Plaintiff’s biometrics, Defendants did not inform Plaintiff in writing

that his biometrics were being collected, stored, used, or disseminated, or publish any policy

specifically about the collection, retention, use, deletion, or dissemination of biometrics.

       25.     Defendants did not seek, and Plaintiff never provided, any written consent relating

to the collection, use, storage, or dissemination of his biometrics.

       26.     Prior to taking Plaintiff’s biometrics, Defendants did not make publicly available

any written policy as to their biometric retention schedule, nor did they disclose any guidelines for

permanently destroying the collected biometrics.



                                                  5
    Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 6 of 12 PageID #:206




        27.     Additionally, Defendants did not obtain consent from Plaintiff for any

dissemination of his biometrics to third parties.

        28.     To this day, Plaintiff is unaware of the status of his biometrics obtained by

Defendants. Defendants has not informed Plaintiff whether they still retain his biometrics, and if

they do, for how long they intend to retain such information without his consent.

        29.     BIPA vests an individual state right to biometric privacy. Defendants’ deprivation

of Plaintiff’s biometric privacy right constitutes the actual harm the Legislature sought to prevent.

                                    CLASS ALLEGATIONS

        30.     Plaintiff brings this action on behalf of himself and similarly situated individuals

pursuant to 735 ILCS § 5/2-801. Plaintiff seeks to represent a Class defined as follows:

                Class: All individuals whose biometrics were captured, collected, stored, used,
                transmitted, or disseminated by or on behalf of Defendants within the State of
                Illinois any time within the applicable limitations period.

        31.     Excluded from the Class are any members of the judiciary assigned to preside over

this matter; any officer or director of Defendants; and any immediate family member of such

officers or directors.

        32.     Upon information and belief, there are at least hundreds of members of the Class,

making the members of the Class so numerous that joinder of all members is impracticable.

Although the exact number of members of the Class is currently unknown to Plaintiff, the members

can be easily identified through Defendants’ personnel records.

        33.     Plaintiff’s claims are typical of the claims of the members of the Class he seeks to

represent, because the factual and legal bases of Defendants’ liability to Plaintiff and the other

members are the same, and because Defendants’ conduct has resulted in similar injuries to Plaintiff




                                                    6
    Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 7 of 12 PageID #:207




and to the Class. As alleged herein, Plaintiff and the Class have all suffered damages as a result of

Defendants’ BIPA violations and common law transgressions.

       34.     There are many questions of law and fact common to the claims of Plaintiff and the

Class, and those questions predominate over any questions that may affect individual members.

Common questions for the Class include, but are not limited to, the following:

               a.    Whether Defendants’ conduct is subject to BIPA;

               b.    Whether Defendants made available to the public a written policy that

                     establishes a retention schedule and guidelines for destroying biometrics;

               c.    Whether Defendants obtained a written release from the Class before

                     capturing, collecting, or otherwise obtaining their biometrics;

               d.    Whether Defendants provided a written disclosure that explains the specific

                     purposes, and the length of time, for which biometrics were being collected,

                     stored and used before taking such biometrics;

               e.    Whether Defendants’ conduct violates BIPA;

               f.    Whether Defendants’ conduct is negligent;

               g.    Whether Defendants’ violations of the BIPA are willful or reckless; and

               h.    Whether Plaintiff and the Class are entitled to damages and injunctive relief.

       35.     Absent a class action, most members of the Class would find the cost of litigating

their claims to be prohibitively expensive and would thus have no effective remedy. The class

treatment of common questions of law and fact is superior to multiple individual actions in that it

conserves the resources of the courts and the litigants and promotes consistency of adjudication.

       36.     Plaintiff will adequately represent and protect the interests of the members of the

Class. Plaintiff has retained counsel with substantial experience in prosecuting complex litigation



                                                 7
    Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 8 of 12 PageID #:208




and class actions. Plaintiff and his counsel are committed to vigorously prosecuting this action on

behalf of the other members of the Class and have the financial resources to do so. Neither Plaintiff

nor his counsel has any interest adverse to those of the other members of the Class.

       37.     Defendants have acted and failed to act on grounds generally applicable to the

Plaintiff and the other members of the Class, requiring the Court’s imposition of uniform relief to

ensure compatible standards of conduct toward the members of the Class and making injunctive

or corresponding declaratory relief appropriate for the Class as a whole.

                                           COUNT I
     Violation of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq.,
                             (On behalf of Plaintiff and the Class)

       38.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       39.     Defendants are private entities under BIPA.

       40.     BIPA requires private entities, such as Defendants, to obtain informed written

consent from individuals before acquiring their biometric information. Specifically, BIPA makes

it unlawful to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or

customer’s biometric identifiers or biometric information unless [the entity] first: (1) informs the

subject . . . in writing that a biometric identifier or biometric information is being collected or

stored; (2) informs the subject . . . in writing of the specific purpose and length of for which a

biometric identifier or biometric information is being captured, collected, stored, and used; and (3)

receives a written release executed by the subject of the biometric identifier or biometric

information . . . .” 740 ILCS 14/15(b).

       41.     BIPA also requires that private entities in possession of biometric identifiers and/or

biometric information establish and maintain a publicly available retention policy. Entities which

possess biometric identifiers or information must (i) make publicly available a written policy



                                                  8
    Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 9 of 12 PageID #:209




establishing a retention schedule and guidelines for permanent deletion of biometric information

(entities may not retain biometric information longer than three years after the last interaction with

the individual); and (ii) adhere to the publicly posted retention and deletion schedule.

       42.     Plaintiff and the other Class members have had their “biometric identifiers,”

namely their fingerprints, collected, captured, or otherwise obtained by Defendants. Plaintiff and

the other Class members’ biometric identifiers were also used to identify them, and therefore

constitute “biometric information” as defined by BIPA. 740 ILCS 14/10.

       43.     Each instance Plaintiff and the other Class members were required to scan their

fingerprints, Defendants captured, collected, stored, and/or used Plaintiff’s and the other Class

members’ biometric identifiers or biometric information without valid consent and without

complying with and, thus, in violation of BIPA.

       44.     Defendants’ practice with respect to capturing, collecting, storing, and using

biometrics fails to comply with applicable BIPA requirements:

               a.    Defendants failed to inform Plaintiff and the members of the Class in writing

                     that their biometrics were being collected and stored, prior to such collection

                     or storage, as required by 740 ILCS 14/15(b)(1);

               b.    Defendants failed to inform Plaintiff and Class in writing of the specific

                     purpose for which their biometrics were being captured, collected, stored, and

                     used, as required by 740 ILCS 14/15(b)(2);

               c.    Defendants failed to inform Plaintiff and the Class in writing the specific

                     length of term their biometrics were being captured, collected, stored, and

                     used, as required by 740 ILCS 14/15(b)(2);




                                                  9
   Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 10 of 12 PageID #:210




                 d.   Defendants failed to obtain a written release, as required by 740 ILCS

                      14/15(b)(3);

                 e.   Defendants failed to provide a publicly available retention schedule detailing

                      the length of time for which the biometrics are stored and/or guidelines for

                      permanently destroying the biometrics they store, as required by 740 ILCS

                      14/15(a); and

                 f.   Defendants failed to obtain informed consent to disclose or disseminate the

                      Class’ biometrics, as required by 740 ILCS 14/15(d)(1).

       45.       By obtaining and operating an employee timekeeping system which uses biometrics

that was devoid of the privacy protections required by BIPA, Defendants profited from Plaintiff’s

and the Class members’ biometric identifiers and biometric information in violation of 740 ILCS

14/15(c). Defendants knew, or were reckless in not knowing, that the biometric systems they were

using would be subject to the provisions of BIPA yet wholly failed to comply with the statute.

       46.       By capturing, collecting, storing, using, and disseminating Plaintiff’s and the Class’

biometrics as described herein, Defendants denied Plaintiff and the Class their right to statutorily-

required information and violated their respective rights to biometric information privacy, as set

forth in BIPA.

       47.       BIPA provides for statutory damages of $5,000 for each willful and/or reckless

violation of BIPA and, alternatively, damages of $1,000 for each negligent violation of the BIPA.

740 ILCS 14/20(1).

       48.       Defendants’ violations of the BIPA, as set forth herein, were knowing and willful,

or were at least in reckless disregard of the statutory requirements. Alternatively, Defendants

negligently failed to comply with BIPA.



                                                  10
   Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 11 of 12 PageID #:211




       49.     Accordingly, with respect to Count I, Plaintiff, on behalf of himself and the

proposed Class, prays for the relief set forth below.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the proposed Class, respectfully

requests that this Court enter an Order:

               a.    Certifying the Class as defined above, appointing Plaintiff as class

                     representative and the undersigned as class counsel;

               b.    Declaring that Defendants’ actions, as set forth herein, violate BIPA;

               c.    Awarding injunctive and equitable relief as necessary to protect the interests

                     of Plaintiff and the Class by requiring Defendants to comply with the BIPA

                     requirements for the capture, collection, storage, use, and dissemination of

                     biometric identifiers and biometric information;

               d.    Awarding statutory damages of $5,000 for each willful and/or reckless

                     violation of the BIPA, pursuant to 740 ILCS 14/20(1);

               e.    Awarding statutory damages of $1,000 for each negligent violation of the

                     BIPA, pursuant to 740 ILCS 14/20(3);

               f.    Awarding reasonable attorneys’ fees, costs, and other litigation expenses

                     pursuant to 740 ILCS 14/20(3);

               g.    Awarding pre- and post-judgment interest, as allowable by law; and

               h.    Awarding such further and other relief as the Court deems just and equitable.

                                           JURY DEMAND

       Plaintiff requests trial by jury of all claims that can be so tried.




                                                  11
   Case: 1:19-cv-01638 Document #: 19 Filed: 05/03/19 Page 12 of 12 PageID #:212




Dated: May 3, 2019                           Respectfully Submitted,

                                             JAVIER DE LA ROSA, individually and on behalf
                                             of a class of similarly situated individuals


                                      By:    /s/ Jad Sheikali
                                             One of Plaintiff’s Attorneys


William P.N. Kingston
Jad Sheikali
MCGUIRE LAW, P.C.
55 W. Wacker Drive, 9th Fl.
Chicago, IL 60601
Tel: (312) 893-7002
Fax: (312) 275-7895
wkingston@mcgpc.com
jsheikali@mcgpc.com

Attorneys for Plaintiff and the Putative Class




                                                 12
